             Case 1:21-cv-01766-LLS Document 29 Filed 09/03/21 Page 1 of 8
QR/GIN Acise          1:21-cv-01766-LLS Document 28 Filed 09/01/21 Page 1 of 8


    SHWAL   & PLATT
                                                                             :uSDC SON\'.'
    by Neal R. Platt (NP 1954)
    A Member of the Firm                                                      DOCUMENT
    24th Floor                                                                ELECTRO:\ICALL Y FILED
    767 Third Avenue
    New York, New York 10017                                                  DOC#:
    Telephone: (212) 332-3311                                                 DATEF-IL_E_D_:_1-,/~- 7-r·,t;- t~ -
    Email: plattneal@gmail.com
    Attorneys for Plaintiff                                                 ~=======--===::!J
    Rosel USA Corporation


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


     ROSET USA CORPORATION,
                                         Plaintiff,
                      -against-                               Case No. 1:21-cv-01766 (LLS)

     PAUL KAN LUM, ETERNITY MODERN                           FINAL JUDGMENT ON CONSENT
     FURNITURE COMPANY, and                                  WITH PERMANENT INJUNCTION
     NORTHBANQ DESIGN COLLECTION
     CORP.,
                                          Defendants.


            IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
    attorneys of record for all parties in the above-entitled action, as follows:


            WHEREAS, all of the parties to this action have heretofore executed an agreement
    denominated "Settlement Agreement," dated as of July 21, 2021 (said agreement, together
    with all documents to be executed pursuant thereto, shall hereinafter be referred to as the
    "Settlement Agreement") providing for the final resolution of this action;


            NOW THEREFORE:



                                              Page 1 of 8                           printed 9/ 1/21 5:42 pm
        Case 1:21-cv-01766-LLS Document 29 Filed 09/03/21 Page 2 of 8
         Case 1:21-cv-01766-LLS Document 28 Filed 09/01/21 Page 2 of 8




                                       L FINDINGS.


       At the request of all parties, the Court makes the following findings and declares that,
to the extent consistent with the Constitution and statutes of the United States, these findings
shall be deemed a final adjudication on the merits:


                                          A. Parties.


       1. PlaintiffRoset USA Corporation ("Roset USA") :


       (a)    is a corporation duly organized and existing under the laws of
              the State of Delaware, having its principal place of business at
              250 Park Avenue South, Mezzanine, New York, New York
              10003;

       (b)     is the owner of the following marks (each of which may be
               referred to individually as a "Roset Mark" and together, as the
               "Roset Marks"), each of which is registered on the Principal
               Register of the United States Patent & Trademark Office,
               as follows:
                                            TOGO®
                                   U.S. Reg. No. 3,715,041
                                (the "Togo Word Mark"); and




                                    U.S. Reg. No. 4,647,697
                                  (the "Togo Design Mark");

       (c)     is part of a group of companies under common control, known
               informally as the "Roset Group."



                                          Page 2 of 8                         printed 9/ 1/21 5:42 pm
        Case 1:21-cv-01766-LLS Document 29 Filed 09/03/21 Page 3 of 8
         Case 1:21-cv-01766-LLS Document 28 Filed 09/01/21 Page 3 of 8




       2. Defendant Paul Kan Lum ("Lum"), who hereby waives any and all defenses to the
Court' s assertion of subject matter jurisdiction over the action and personal jurisdiction over
Defendant Lum and hereby appears in this action for the express purpose of joining in this
Judgment on Consent:


       (a)    is a natural person residing and doing business in Canada;

       (b)    maintains his principal residence at 6633 Oak Street,
              Vancouver, British Columbia V6P 324, Canada; and

       (c)    maintains no place of business in the United States.


       3. Defendant Northbanq Design Collection Corp. ("Northbanq"):


       (a)    is a corporation organized and existing under the laws of the
              Province of British Columbia, Canada;

       (b)    maintains its principal place of business at Unit 404,
              602 West Hastings Street, Vancouver, British Columbia
              V6B 1P2, Canada; and

       (c)    maintains no place of business in the United States.

       4. Defendant Eternity Modem Furniture Company ("Eternity Modem"), which is
identified in the Complaint as an unincorporated sole proprietorship of Defendant N orthbanq
organized and existing under the laws of the Province of British Columbia, Canada, is in fact
merely an assumed name utilized by Northbanq, having no corporate or organizational
existence distinct from Northbanq, and should be dismissed from this action.




                                          Page 3 of 8                         printed 9/ 1/21 5:42 pm
        Case 1:21-cv-01766-LLS Document 29 Filed 09/03/21 Page 4 of 8
            Case 1:21-cv-01766-LLS Document 28 Filed 09/01/21 Page 4 of 8




                              B. Subject Matter Jurisdiction


       5. This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C.
§ 1121 and 28 U.S.C. § 1338. The matter in controversy arises under an Act of Congress
commonly known as the "Lanham Trademark Act," as amended. The matter in controversy
also includes a claim of unfair competition joined with a substantial and related claim under
the Lanham Trademark Act, as amended.



       6.    This Court also has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332(a). The matter in controversy is between citizens of a State and citizens

or subjects of a foreign state, and the amount in controversy exceeds $75,000 exclusive of

interest and costs.


                                  C. Jurisdiction In Personam.



       7. This Court has personal jurisdiction over Plaintiff by means of its invocation of the
Court's process in this action.


       8.    This Court has personal jurisdiction over Defendant Paul Kan Lum by his
appearance in this action as manifested by his counsel's signature on behalf of said
Defendant below.


       9. This Court has personal jurisdiction over Defendant Northbanq Design Collection
Corp. d/b/a/ ETERNITY MODERN FURNITURE COMPANY by means of its filing an Answer in
this action neither manifesting nor reserving any objection to the Court's exercise of such
personal jurisdiction.


                                           Page 4 of 8                       printed 9/ 1/21 5:42 pm
        Case 1:21-cv-01766-LLS Document 29 Filed 09/03/21 Page 5 of 8
         Case 1:21-cv-01766-LLS Document 28 Filed 09/01/21 Page 5 of 8




       10. This Court also has personal jurisdiction over Defendants in this action pursuant

to Rule 4(k)(l) of the Federal Rules of Civil Procedure, governing a federal claim within

state-court jurisdiction, which provides in part:

              Serving a summons or filing a waiver of service establishes
              personal jurisdiction over a defendant:

              (A)    who is subject to the jurisdiction of a court of
                     general jurisdiction in the state where the district
                     court is located;

              (B)    who is a party joined under Rule 14 or 19 and is
                     served within a judicial district of the United
                     States and not more than 100 miles from where
                     the summons was issued; or

              (C)    when authorized by a federal statute.

       11. This Court also has personal jurisdiction over Defendants in this action pursuant
to Rule 4(k)(2) of the Federal Rules of Civil Procedure, governing a federal claim outside
state-court jurisdiction, which provides in part:


              For a claim that arises under federal law, serving a summons or
              filing a waiver of service establishes personal jurisdiction over
              a defendant if:

              (A)     the defendant is not subject to jurisdiction in any
                      state' s courts of general jurisdiction; and

              (B)     exercising jurisdiction is consistent with the
                      United States Constitution and laws.




                                         Page 5 of 8                        printed 9/ 1/2 I 5 :42 pm
        Case 1:21-cv-01766-LLS Document 29 Filed 09/03/21 Page 6 of 8
         Case 1:21-cv-01766-LLS Document 28 Filed 09/01/21 Page 6 of 8




                                         D. Venue.


       12. Venue is proper in the Southern District of New York pursuant to 28 U.S.C.
§ 1391(a) in that the Southern District of New York is a judicial district in which a
substantial part of the events or omissions giving rise to Plaintiffs claims occurred, the
Southern District of New York is a judicial district in which Defendants are subject to
personal jurisdiction, and there is no district in which this action may otherwise be brought.


                                       IL ORDERS.


                                A. Amendment of Caption


       13. The caption of this action is hereby amended to read as follows, and the Clerk of
the Court is hereby ordered to conform the caption in the Court's records to the following:


 ROSET USA CORPORATION,
                                     Plaintiff,
               -against-

 PAUL KAN LUM and NORTHBANQ DESIGN
 COLLECTION CORP.,
                                     Defendants.


                                 B. Permanent Injunction.


       14. Defendants, their agents, representatives, attorneys, successors and assigns, and
all persons in active concert or participation with them, directly or indirectly, as their
interests may appear are hereby restrained from directly or indirectly:


                                         Page 6 of 8                        printed 9/ 1/21 5:42 pm
       Case 1:21-cv-01766-LLS Document 29 Filed 09/03/21 Page 7 of 8
        Case 1:21-cv-01766-LLS Document 28 Filed 09/01/21 Page 7 of 8




      (a)    whether online or in tangible form, displaying in connection
             with any of Defendants' goods or services, any labels, tags, or
             identifying material bearing Plaintiffs marks or confusingly
             similar marks, or any other marks or characters similar thereto
             or suggestive thereof;

      (b)    exhibiting, selling, or offering for sale any goods bearing any of
             Plaintiffs marks or confusingly similar marks;

      (c)    stating, indicating, acknowledging, or otherwise g1vmg the
             impression to any person for any reason whatsoever that there
             is any affiliation or connection between Plaintiff or its goods or
             services, on one hand, and Defendants or any of Defendants'
             goods or services, on the other hand; and

      (d)    petitioning to cancel the registrations of either ofRoset' s Marks
             in the United States Patent and Trademark Office, opposing or
             interfering in any way with the maintenance or renewal of any
             such registrations, or opposing or interfering with Roset USA's
             application for additional registration(s) (or re-registrations) of
             either or both of Roset's Marks.


                                 C. Dismissal of Claims.

      15. All claims in this action, including, but not limited to, counterclaims, cross-
claims, and all other claims however denominated, are hereby dismissed with prejudice.


                    D. Continuing Jurisdiction to Enforce this Final
                                Judgment on Consent.


       16. This Court shall retain personal jurisdiction over Plaintiff and Defendants for the
purpose of enforcing their respective rights and obligations under this Final Judgment on
Consent with Permanent Injunction.




                                         Page 7 of 8                        printed 9/1/21 5:42 pm
          Case 1:21-cv-01766-LLS Document 29 Filed 09/03/21 Page 8 of 8
          Case 1:21-cv-01766-LLS Document 28 Filed 09/01/21 Page 8 of 8



                                           E. Costs & Fees.


         17. Except as may be set forth in the Settlement Agreement or this Final Judgment
on Consent, each party shall bear its own costs, expenses, and attorneys' fees of this action.


Dated: New York, New York
       September 1, 2021

                   1
 SHW AL & ,P.LA1'f,       /]                       OSTROLENK FABER LLP

          .· l/{_j_ (j$-
 by:. _ _ _ _ _ _ _ _ _ _ __                       by:   Isl Max Moskowitz
         Neal R. Platt (NP1954)                             Max Moskowitz
         A Member of the Firm                               A Member of the Firm
         24th Floor                                         845 Third A venue
         767 Third Avenue                                   New York, New York 10022
         New York, New York 10017                           (212) 596-0500
         (212) 332-3311                                     mmoskowitz(@ostrolenk.com
         plattneal@gmail.com                                apeikes@ostrolenk.com
         Attorneys for Plaintiff                            Attorneys for Defendants Paul Kan Lum,
         Roset USA Corporation                              Eternity Modern Furniture Company, and
                                                            Northbanq Design Collection Corp.
 SO ORDERED:



             HON. LOUIS    L. STANTON
                       U.S.D.J.
 Date:
         .s-<f~~          .¼, l.t,,.,, \
 Time:      \)., -z,_y fl M




                                              Page 8 of 8                          printed 9/1 /21 5:42 pm
